DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant’s Response, filed 1/13/2022, with respect to the claim rejections under Meier et al. US 6,292,703 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fisher et al. US 2015/0174396.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. US 6,292,703 previously recited in view of Fisher et al. US 2015/0174396.
Regarding claim 1:  Meier discloses a neuromodulation device 1 (“neural electrode arrangement”, figure 1 column 3, lines 25-26), comprising: a flexible, non-conductive substrate 3.1 (“silicone carrier body”, figure 1 column 3 line 29) arranged in a form of a cuff 31b/31c (figure 2) for placement around a nerve bundle (“internal space 31d accommodates a nerve”, column 4, lines 6-7); and a plurality of separate electrodes 3.2/3.3/3.4 (“electrodes”, figure 3 note that each electrode is separate from the other electrodes) provided on the substrate 3.1, wherein the plurality of electrodes 3.2/3.3/3.3 are interconnected by  flexible electrical conductors 3.2’/3.3’/3.4’ (figure 3) fabricated on a planar surface of the substrate.  Meier discloses the claimed invention however; Meier does not specifically disclose that each separate electrode, of a plurality of electrodes, is patterned over a portion of the electrical conductor to connect each electrode with its associated conductor.   Fisher however teaches of an implantable cuff electrode (abstract, title) in which electrode contacts can be patterned onto a biocompatible 
Regarding claim 8:  Meier discloses a silicone substrate (column 3, line 29),
Regarding claim 9:  Meier discloses the use of platinum as a trace material (column 4, lines 28-30).
Regarding claim 14-15:  Meier discloses the trace materials as platinum this is considered to meet the requirements of stretchable and elastic.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. US 6,292,703 previously recited in view of Fisher et al. US 2015/0174396 and further in view of Maschino US 2003/0040785 previously recited.
Regarding claim 2:  Meier/Fisher discloses the claimed invention however, Meier/Fisher does not specifically disclose suturing the edges of the cuff together around the nerve to adjoin opposing edges.  Maschino however, also teaches of a neural cuff electrode (abstract) in which sutures are used to secure the edges together (paragraph 0047).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Meier/Fisher to include sutures to secure .  

Claim 3-5 rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. US 6,292,703 previously recited in view of in view of Fisher et al. US 2015/0174396 and further in view Lima et al. US 2007/0233204 previously recited.

    PNG
    media_image1.png
    629
    888
    media_image1.png
    Greyscale
Regarding claims 3-5:  Meier/Fisher discloses the claimed invention however, Meier/Fisher does not specifically disclose a controller on the substrate coupled to the electrodes, a wireless communications system with an antenna which receives electrical stimulation signals from a remote processor and transmits signals indicative of neural activity.  Lima however, teaches of a nerve cuff (figures 5 and 5A) which includes a controller and wireless communication subsystem (figure 5A, the controller is within element 140 which is the core subsystem) this is located on the upper layer considered to be a substrate) the communication subsystem of Lima is disclosed to send and receive signals (paragraph 0034) as well as an antenna considered to be flexible (paragraphs 0045 and 0048). It therefore would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Meier/Fisher to include controller on the substrate coupled to the electrodes, a wireless communications system with an antenna which receives electrical stimulation .  

Claim 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Meier  et al. US 6,292,703 previously recited in view of in view of Fisher et al. US 2015/0174396 and further in view the journal Article Fabrication of implantable microelectrode arrays by laser cutting of silicone rubber and platinum foil to M Schuettler et al 2005 J. Neural Eng. 2 S121 herein Schuettler and previously recited.
Regarding claims 6-7:  Meier/Fisher discloses the claimed invention however,, Meier/Fisher does not specifically disclose conductors with heights and/or widths between 100nm-100µm.  Schuettler however, teaches of an implantable microelectrode array with a silicone substrate (title) which has electrical traces which are 60 µm, which are square, therefore they are uniformly 60 µm which is within the range of 100 nm-100 µm.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Meier/Fisher to include traces with dimensions of 60 µm, as taught by Schuettler, in order to fabricate a miniaturized device. 

Claims 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. US 6,292,703 previously recited in view of Fisher et al. US 2015/0174396 and further in view of Stevenson et al. US 2009/0259265 previously recited.
Regarding claims 10-12:  Meier/Fisher discloses the claimed invention however; Meier/Fisher does not specifically disclose the use of gold, platinum iridium alloy or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792